—In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Suffolk County (Freundlich, J.), entered June 10, 1997, which, inter alia, directed the appellant to refrain from any acts of physical violence directed toward the petitioner until June 10, 2000.
Ordered that the order is modified, on the law and the facts, by deleting from the sixth and seventh decretal paragraphs thereof the date “June 10, 2000” and substituting therefor the date “June 10, 1998”; as so modified, the order is affirmed, without costs or disbursements.
The order appealed from fails to set forth, and the record does not support, a finding of aggravating circumstances (cf., Matter of Muller v Muller, 221 AD2d 635, 637). Therefore, the order of protection may be effective for a period not to exceed one year, and we hereby modify it accordingly (see, Family Ct Act §§ 842, 827 [a] [vii]; Matter of Zirkind v Zirkind, 218 AD2d 745, 746). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.